Citation Nr: 0322301	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-04 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.

By decision dated in October 1999, the Board of Veterans' 
Appeals (Board) concluded that the evidence submitted by the 
veteran was not new and material, and his claims for service 
connection for bilateral hearing loss and tinnitus remained 
denied.  Recently, he has submitted additional evidence 
seeking to reopen his claims for service connection for 
bilateral hearing loss and tinnitus.  By rating action dated 
in August 2000, the Regional Office (RO) held that the 
evidence is new and material, but continued to deny the 
claims on the merits.  This case was previously before the 
Board in January 2002, at which time it was remanded for 
development of the record and to afford the veteran the 
opportunity to testify at a hearing.  The case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  By decision in October 1999, the Board denied the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.

2.  The evidence added to the record since the October 1999 
Board decision is cumulative of the evidence previously 
considered and is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for bilateral hearing loss.

3.  The evidence added to the record since the October 1999 
Board decision is cumulative of the evidence previously 
considered and is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The October 1999 decision of the Board that denied 
service connection for bilateral hearing loss is final and 
new and material evidence has not been received to reopen the 
claim for service connection.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. §§ 3.156(a) (as in effect prior to 
August 29, 2001); 38 C.F.R. § 20.1100 (2002).

2.  The October 1999 decision of the Board that denied 
service connection for tinnitus is final and new and material 
evidence has not been received to reopen the claim for 
service connection.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. §§ 3.156(a) (as in effect prior to August 
29, 2001); 38 C.F.R. § 20.1100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (The provisions of 38 C.F.R. § 3.156, which 
define new and material evidence, were changed in 2001, but 
only as to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Under the standard in effect in 
the appellant's case, newly received evidence may be 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final 
disallowance of the claims for service connection for 
bilateral hearing loss and tinnitus is the Board's October 
1999 decision.  Therefore, the Board must review, in light of 
the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  In order to do so, the Board will 
separately describe the evidence that was of record at the 
time of the October 1999 Board decision, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The "old" evidence 

The service medical records disclose that the veteran was 
treated for otitis externa from October 1945 to March 1946.  
There is no indication of any complaints referable to hearing 
loss or tinnitus.  On the separation examination in June 
1946, it was noted that there were no illnesses, injuries or 
hospitalizations, and the veteran had no physical complaints.  
On examination, the ears were evaluated as normal.  A 
whispered voice hearing test was 15/15 in each ear.  

In a statement dated in June 1950, R. L. Williams, M.D., 
related that he had treated the veteran in 1945 and 1950 for 
an eczematoid eruption, fungal in origin.  There was no 
mention of hearing loss or tinnitus.

On VA general medical examination in August 1950, the veteran 
reported that since his separation from service, he had 
experienced a recurrence of purulent discharge from both ears 
and a blocked feeling that caused temporary deafness for up 
to several days and was relieved when the discharge began.  

A VA ear, nose and throat examination was also conducted in 
August 1950.  A spoken voice hearing test was 20/20 in each 
ear.  An audiometric test disclosed that the hearing 
threshold levels in decibels in the right ear were 45 (60), 
50 (60), 50 (60), and 50 (55) at 512, 1024, 2048 and 4096 
Hertz, respectively.  At corresponding frequencies in the 
left ear, the hearing threshold levels in decibels were 30 
(45), 35 (45), 30 (40) and 55 (60).  (Prior to November 1967, 
the service department reported audiometric test results 
under American Standard Associates (ASA) values.  The 
Department of Defense adopted the International Standards 
Organization (ISO) values in November 1967.  In July 1966, 
the VA adopted the ISO standard, which is the standard 
applied in 38 C.F.R. § 3.385 (2002).  The figures in 
parentheses represent the conversion from the ASA to the ISO 
values.)

On VA examination in July 1955, the veteran did not express 
complaints concerning hearing loss.  A whispered voice 
hearing test was 10/15 in each ear, and a conversational 
voice test was 20/20 in each ear.  

No abnormalities concerning the ears were identified on a VA 
examination in July 1957.  Conversational voice hearing test 
was 20/20 in each ear.

Dr. Williams reported, in a statement dated in July 1959, 
that the veteran had a fungus infection when he was 
discharged from service.  He noted that the veteran's ears 
improved on occasion and seemed dry and normal, then they 
"weep and discharge a serum intermittently."  The physician 
added that when a fluid was discharged, the veteran's hearing 
was impaired, and that as the fungus infection worsened, the 
hearing became more impaired.  Finally, he noted that there 
eventually would be permanent impairment of hearing.  

In a statement dated in October 1959, the veteran's employer 
related that the veteran had been employed since February 
1958.  It was stated that he had acute discomfort and partial 
loss of hearing.  

The veteran was examined by the VA in October 1959.  During 
the audiogram, the veteran stated that his hearing was 
affected when his ears had a discharge.  The audiometric 
tests disclosed a bilateral hearing loss.  There was a 
notation that the test results did not agree.  

The veteran was again afforded an examination by the VA in 
February 1975.  The veteran reported that when his ear 
infection became active and there was a discharge from his 
ears, he had a loss of hearing.  

Audiometric tests conducted by the VA in October 1992 
disclosed a bilateral high frequency hearing loss.  

On VA audiometric examination in May 1994, the veteran 
reported persistently recurrent, high-pitched tinnitus in 
both ears.  He claimed that it began in 1944 after a rifle 
grenade explosion.  Following audiometric tests, it was 
stated that the veteran's hearing loss was consistent with 
his report of acoustic trauma that occurred in 1944 after a 
rifle explosion.

In a statement dated in October 1994, R. E. Linde, M.D., 
noted that he had seen the veteran that month.  The veteran 
related that he had had exposure to a weapon in 1944 or 1945 
and that he had ringing in the ear and hearing loss following 
the noise blast.  It was noted that the veteran reportedly 
had experienced hearing loss since that incident.  Dr. Linde 
concluded that the veteran's hearing loss and tinnitus were 
secondary to the noise exposure from the rifle grenade 
explosion in service.  

Dr. Linde stated in March 1996 that the veteran had bilateral 
sensorineural hearing loss hearing loss secondary to noise 
exposure.  He also noted that the veteran had external fungal 
ear infections that were of a chronic nature and impeded his 
hearing.  

In a statement received in February 1997, Dr. Williams 
asserted that as the veteran's fungus infection worsened, his 
hearing became more impaired, especially when the infection 
was bad.  

The veteran was again afforded an audiometric examination by 
the VA in July 1997.  A history of external otitis and 
tinnitus since a training accident in 1944 was reported.  The 
veteran related a history of noise exposure to weapons, 
mortar and grenade fire.  The examiner commented that he 
reviewed the veteran's claims folder.  He stated that the 
medical literature did not indicate that sensorineural 
hearing loss would occur secondary to external otitis.  He 
added that otitis externa usually involved solely the 
cartilaginous portion of the canal.  It was further opined 
that, while in some cases it could extend deeper, it did not 
involve the inner ear or cause sensorineural hearing loss.  
The physician further stated that if otitis externa were 
secondary to a chronic middle ear infection or 
otomastoiditis, then a sensorineural hearing loss might 
result from the chronic middle ear infection.  He asserted 
that the veteran's claims folder did not indicate the 
occurrence of otomastoiditis or chronic middle ear 
infections.  It was noted that, while there was some 
indication of a history of a tympanic membrane perforation 
and retracted tympanic membranes, both of which might have 
occurred with middle ear infections, the presence of middle 
ear infections was not reported in the records.  Finally, the 
examiner opined that the veteran's sensorineural hearing loss 
and tinnitus were secondary to his service-connected external 
otitis only if there existed a concurrent middle ear 
infection.  

In a statement dated in October 1997, R. K. related that she 
had been employed by Dr. Williams and that she had known the 
veteran for many years.  She recalled that the veteran had 
difficulty with his hearing.  

The additional evidence 

Dr. Linde concluded, in a statement dated in April 2000, that 
it was as likely as not that the veteran's hearing loss and 
tinnitus were the result of acoustic trauma that he 
experienced in service.

A VA audiometric examination was conducted in July 2000.  The 
examiner noted that the veteran's claims folder was reviewed.  
The veteran reported that he had noticed the tinnitus for 
about thirty years.  The examiner commented that it was as 
likely as not that the claimed tinnitus was related to the 
existing hearing loss; it was less likely than not that the 
veteran's present hearing loss or tinnitus was directly 
related to his service-connected ear canal disease.  The 
examination report also reflects an opinion that it was less 
likely than not that the veteran's present bilateral 
sensorineural hearing loss was directly related to service.

A VA audiometric examination was conducted in April 2002.  
The examiner, an audiologist, noted that she reviewed the 
veteran's claims folder.  It was noted that the findings were 
not consistent with those obtained on prior evaluations, and 
that a functional overlay to the veteran's hearing loss could 
not be ruled out.

The veteran was afforded a VA nose, sinus, larynx and pharynx 
examination in May 2002.  He claimed that he became aware of 
tinnitus approximately ten to fifteen years earlier.  He 
added that he had been informed of a hearing loss dating back 
approximately to 1950.  Following an examination, the 
pertinent impressions were tinnitus and hearing loss.  The 
examiner stated that he reviewed the claims folder, with 
specific attention to the alleged grenade explosion.  He 
stated that no record was found of such an incident in the 
service medical records.  He noted that this would seem to 
refute the history given by the veteran that there had been a 
grenade explosion or other incident that could result in 
acoustic trauma.  He acknowledged that the veteran required 
treatment for chronic otitis externa in service, but that 
there was no record to indicate that he complained of or had 
a hearing loss or tinnitus in service.  There was no record 
available to him indicating that there was a grenade 
explosion or other form of acoustic trauma.  

The examiner stated that canal infections could cause 
tinnitus and a conductive component of the hearing loss if 
debris were allowed to occlude the canals.  He stated that 
this would be a correctable problem in that the canals could 
be debrided and any tinnitus or conductive hearing loss 
secondary to the canal infection would subside.  He commented 
that he could not determine the cause of the hearing loss or 
tinnitus, but that it appeared from the record that it 
occurred after service.  He reiterated his conclusion that 
any sensorineural hearing loss or tinnitus would not be a 
permanent result of the canal infection.  Finally, he opined 
that there was no evidence that the current hearing loss or 
tinnitus was secondary to the otitis externa that began in 
service.  

In May 2002, the veteran's claims folder was referred to the 
Deputy Director, Audiology and Speech Pathology Service of a 
VA facility.  Based on a review of the record, the examiner 
noted that statements by the veteran and examiners most 
proximate to the onset of the veteran's complaints, made no 
mention of a training accident or noise exposure.  He added 
that there was no evidence in the record that the veteran 
suffered middle ear infections as would be expected from 
traumatic perforations of the tympanic membrane due to blast 
over pressures (grenade explosion).  He further noted that 
hearing loss associated with infections was of the conductive 
type, usually due to inflammation and swelling of the lumen 
of the ear canal and sometimes the tympanic membrane itself.  
He stated that the veteran noted that ear infections began 
"immediately" after the grenade explosion, and that it was 
likely that middle ear trauma would cause immediate hearing 
loss, but it was unlikely that ear infections developed 
immediately.  The physician noted that noise exposure 
typically caused a sensorineural type hearing loss, and this 
was first noted in 1992.  He commented that there was no 
plausible scientific evidence that a noise-induced hearing 
loss could suddenly manifest itself 48 years after the fact.  
He stated that while Dr. Linde was correct in that noise 
exposure could cause sensorineural hearing loss, his 
conclusion was based on a hearing test and the veteran's 
report of a traumatic noise injury.  The VA examiner 
commented that absent from Dr. Linde's statement was the 
veteran's long medical history of otitis externa and tests 
indicating normal hearing.  He related that tinnitus was 
noted in 1994.  He concluded that it was less likely than not 
that tinnitus was related to military service, as it was 
first noted 48 years after service.  He added that the 
veteran's complaint of progressive hearing loss and dizziness 
suggested factors other than noise exposure.  He opined that 
since there was no apparent association between the onset of 
otitis externa and tinnitus, it was less likely than not that 
tinnitus was related to the veteran's service-connected ear 
condition.  In short, the VA physician concluded that it was 
less likely than not that hearing loss or tinnitus was 
secondary to or aggravated by otitis externa.  

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 2002).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id; Allen 
v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §  3.309; 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to 
be codified in pertinent part at 38 C.F.R. § 3.307). 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1996).

The United States Court of Appeals for Veterans Claims, 
citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), 
stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that 
"the Court [has] held the [above] regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.  In Hensley, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.

The evidence submitted since the Board's determination in 
October 1999 includes a statement from Dr. Linde, the 
veteran's testimony at a hearing before the undersigned, and 
medical opinions from VA medical providers.  The Board 
concedes that Dr. Linde opined that the veteran's hearing 
loss and tinnitus were related to acoustic trauma in service.  
This is essentially similar to his October 1994 and March 
1996 statements in which he attributed the veteran's hearing 
loss and tinnitus to service.  As noted in the various 
opinions from VA medical personnel, Dr. Linde's conclusion is 
predicated on the history reported by the veteran.  In fact, 
however, there is no evidence to support his allegation that 
he sustained a rifle grenade explosion.  The Board observes 
that while the veteran testified that he was hospitalized 
after this alleged incident, the separation examination 
indicates that he was not admitted to a hospital during 
service.  Simply stated, the record does not establish that 
that the veteran was involved in a grenade explosion.  
Moreover, despite the fact that he was treated by his private 
physician following service, the June 1950 report from Dr. 
Williams, the initial indication of any treatment following 
service, makes no mention of hearing loss or tinnitus.  

The Board acknowledges that the veteran asserts that service 
connection is warranted for bilateral hearing loss and 
tinnitus.  Since it has not been established that he is a 
medical expert, the veteran is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover as the Board 
is not bound to accept medical conclusions which are based on 
a history supplied by the veteran, where the history is 
unsupported by the medical evidence, Black v. Brown, 5 Vet. 
App. 177, 180 (1993), the Board does not have to accept that 
portion of the diagnoses.  See also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  Thus, the opinion of Dr. Linde does 
not provide a basis on which the veteran's claim may be 
granted since it is based on the erroneous assumption that 
the veteran was subjected to acoustic trauma in service.  
Neither the medical evidence nor the lay evidence provides a 
basis on which it may be concluded that the additional 
evidence, when considered with the record as a whole, is new 
and material so as to reopen the claims for service 
connection for bilateral hearing loss or tinnitus.  There is 
no competent medical evidence demonstrating that bilateral 
hearing loss or tinnitus had its origin in service or that 
either disability is related to the veteran's service-
connected otitis externa.  In this regard, the Board points 
out that in order to constitute new and material evidence in 
this case, the evidence must show that the veteran has 
bilateral hearing loss or tinnitus that is related to service 
or the veteran's service-connected ear condition.  The 
evidence in this case does not support such a conclusion. 

In summary, the Board finds that the evidence submitted since 
the Board's determination of October 1999, when viewed in 
conjunction with all the other evidence of record, is merely 
cumulative and redundant, and has no significant effect upon 
the facts previously considered.  As such, it is not new and 
material as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the appellant's claims for 
service connection for bilateral hearing loss or tinnitus. 


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss or tinnitus, the appeal is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

